    Case 19-30923-hdh11 Doc 443 Filed 05/13/19                     Entered 05/13/19 12:20:24             Page 1 of 4




The following constitutes the ruling of the court and has the force and effect therein described.



Signed May 13, 2019
                                            United States Bankruptcy Judge
  ______________________________________________________________________



                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

     In re:                                                   §      Chapter 11
                                                              §
     PHI, Inc. et al.,1                                       §      Case No. 19-30923-hdh11
                                                              §
                      Debtors.                                §      (Jointly Administered)

                      ORDER COMPELLING MEDIATION OF ISSUES RELATED
                         TO CHAPTER 11 PLAN OF REORGANIZATION

              This matter coming before this Court upon the Emergency Motion of the Debtors for Entry

     of an Order Scheduling a Settlement Conference or Compelling Mediation of Issues Related to a

     Chapter 11 Plan of Reorganization (the “Motion”)2 of the above-captioned debtors (collectively,

     the “Debtors”); and this Court having jurisdiction to consider the Motion and the relief requested

     therein under 28 U.S.C. §§ 157 and 1334; and this Court having found that this is a core proceeding



     1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
     identification number, are: PHI, Inc. (5707), PHI Air Medical, L.L.C. (4705), AM Equity Holdings, L.L.C. (0730),
     PHI Tech Services, Inc. (5089) and PHI Helipass, L.L.C. (4187). The corporate headquarters and the mailing address
     for the Debtors listed above is 2001 SE Evangeline Thruway, Lafayette, LA 70508.
     2
              Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.



     EAST\166412030
Case 19-30923-hdh11 Doc 443 Filed 05/13/19              Entered 05/13/19 12:20:24         Page 2 of 4



under 28 U.S.C. § 157(b)(2); and this Court having found that venue of this proceeding and the

Motion in this District is proper under 28 U.S.C. §§ 1408 and 1409; and this Court having found

that the Debtors’ notice of the Motion and opportunity for a hearing were adequate and appropriate

under the circumstances; and this Court having reviewed the Motion and having heard the

statements in support of the relief requested therein at a hearing before this Court (the “Hearing”);

and this Court having determined that the legal and factual bases set forth in the Motion and at the

Hearing establish just cause for the relief granted herein; and this Court having found and

determined that the relief sought in the Motion is in the best interests of the Debtors’ estates, their

creditors, and other parties in interest; and upon all of the proceedings had before this Court; and

after due deliberation and sufficient cause appearing therefor,

       IT IS HEREBY ORDERED THAT:

       1.        The Motion is GRANTED, as set forth herein.

       2.        The Honorable Judge Robert L. Jones is appointed as mediator (the “Mediator”)

for all issues regarding a chapter 11 plan or plans of reorganization in these chapter 11 cases.

       3.        The mediation shall commence on May 31, 2019.

       4.        Only the following parties shall participate in the mediation: (a) the Debtors;

(b) the Committee; (c) the Official Committee of Equity Security Holders; (d) Thirty Two;

(e) Delaware Trust Company, solely in its capacity as indenture trustee for the Debtors’ unsecured

5.25% senior notes; and (f) any other party that the parties participating in the mediation

collectively determine, after consultation with the Mediator, should be included in the mediation.

For each participating party, one or more individuals with authority to settle must attend mediation.




EAST\166412030                                    2
Case 19-30923-hdh11 Doc 443 Filed 05/13/19              Entered 05/13/19 12:20:24        Page 3 of 4



       5.        Without further order of this Court, after consultation and upon agreement amongst

each of the parties participating in the mediation and the Mediator, the parties participating in the

mediation may modify the date and time scheduled for the mediation.

       6.        The Debtors are authorized and empowered to take all actions necessary or

appropriate to implement the relief granted in this Order.

       7.        This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

                                      # # # End of Order # # #




EAST\166412030                                     3
Case 19-30923-hdh11 Doc 443 Filed 05/13/19       Entered 05/13/19 12:20:24   Page 4 of 4



Order submitted by:

DLA PIPER LLP (US)

By: /s/ Daniel B. Prieto
Daniel B. Prieto, State Bar No. 24048744
DLA Piper LLP (US)
1900 North Pearl Street, Suite 2200
Dallas, Texas 75201
Tel: (214) 743-4500
Fax: (214) 743-4545
Email: dan.prieto@dlapiper.com

- and –

Thomas R. Califano (admitted pro hac vice)
DLA Piper LLP (US)
1251 Avenue of the Americas
New York, New York 10020-1104
Tel: (212) 335-4500
Fax: (212) 335-4501
Email: thomas.califano@dlapiper.com

- and –

Daniel M. Simon (admitted pro hac vice)
David E. Avraham (admitted pro hac vice)
Tara Nair (admitted pro hac vice)
DLA Piper LLP (US)
444 West Lake Street, Suite 900
Chicago, Illinois 60606
Tel: (312) 368-4000
Fax: (312) 236-7516
Email: daniel.simon@dlapiper.com
        david.avraham@dlapiper.com
        tara.nair@dlapiper.com

Counsel for the Debtors




EAST\166412030                               4
